Title: [Diary entry: 2 June 1788]
From: Washington, George
To: 

Monday 2d. About 5 Oclock, after an early breakfast, we set off, pilotted by Mr. Hough thro’ by roads, over the short hills—by the House & Mill of one Belt for the Mo. of Shenandoah where we arrived partly by a good, & partly by a rugged road, at half after eight Oclock—distance about 12 Miles. Soon after came Govr. Johnson, and about 10 Oclock Govr. Lee & Colo. Gilpin arrived. We then, together, crossed the River, walked up to the head of the Canal on the Maryland side & viewed all the Works. Found that the Canal At the head was accomplished, & appeared to be well walled on both sides; and a tow path on the Maryland side for some distance below—but that much of the work remained yet to do How[eve]r the supposition is, that it may be so far compleated as to open the navigation in the course of the Summer for the passage of Boats tho much more labour will be necessary to perfect it. After dinner the board set—proceeded to the examination of Sundry accts. and other business which came before them; but that for which it principally met at this place—viz.—an investigation of complaints exhibited against Mr. Richardson Stuart, was postponed on acct. of his non-attendance occasioned as was said by a Law suit on the Genl. Court at Annapolis at which he was obliged to be prest. The board however conceiving that a

Manager without an Assistant was suffict. to superintend the works and thinking Mr. Smith the most competent of the two, resolved to discontinue Mr. Stuart at the expiration of the year for which he was engaged—viz.—the 15th. of July and to vest the chief direction in him.